                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

GLEN A. PERRY, JR.,
                                                                   OPINION AND ORDER
                             Plaintiff,
                                                                        19-cv-14-bbc
              v.

ANDREW SAUL,
Commissioner of Social Security,

                           Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Glen A. Perry, who is proceeding pro se, seeks review of a final decision

denying his claim for child’s insurance benefits and supplemental security income under the

Social Security Act. 42 U.S.C. § 405(g). The administrative law judge found that plaintiff

has numerous severe impairments, but that he can still perform work in the national

economy. Plaintiff contends that the administrative law judge erred by disregarding how

plaintiff’s numerous medical and mental impairments affect his daily activities. However,

plaintiff has failed to identify any error in the administrative law judge’s decision. Therefore,

I am upholding the decision and dismissing this appeal.

       The following facts are drawn from the administrative record (AR).



                                       BACKGROUND

       Plaintiff Glen A. Perry, Jr. was born in 1996, making him 18 at the time he filed for

supplemental security income in August 2014. Plaintiff stated that he had been disabled

                                               1
since January 2000 by mental retardation, fibromyalgia and migraine headaches. AR 589.

In his functional report, which was completed by plaintiff’s mother, plaintiff reported that

his impairments caused him to have difficulty lifting, squatting, bending, standing, reaching,

walking, sitting, kneeling, talking, hearing, climbing stairs, seeing, remembering, completing

tasks, concentrating, understanding, following instructions and using his hands. AR 603.

His application was denied initially and on reconsideration, and plaintiff requested a hearing

before an administrative law judge.

       In March 2017, plaintiff and his mother appeared for a hearing before an

administrative law judge. The administrative law judge concluded that plaintiff was not

familiar with his records and was not prepared to represent himself, so the administrative

law judge postponed the hearing so that plaintiff could obtain representation. AR 375-78.

Plaintiff appeared for the rescheduled hearing on July 2017, again without representation.

The administrative law judge explained that plaintiff had the right to representation, but

plaintiff stated that he wanted to proceed on his own. AR 332-33. Plaintiff testified that

he lives with his parents, AR 335; works about 25 hours a week making parts for auto

machines, AR 336; and helps a little at home with laundry and cooking, AR 339. He

testified that he has pain in his knee and back when sitting and standing, AR 340-41, and

shoulder pain that hurts when reaching or grabbing, AR 342, but that he does not take

prescription medication for his pain or headaches, AR 343. Plaintiff also testified that he

graduated from high school on a special education track. AR 343.




                                              2
       Plaintiff’s parents also testified. His mother stated that plaintiff is in constant pain

and that he cannot dress, groom, eat or sleep without pain. AR 353. Plaintiff’s father

testified that plaintiff is in a lot of pain from his shoulder, knee and back, and that it is hard

for plaintiff to eat, sleep, help around the house or work. AR 355-56. After the hearing, the

administrative law judge issued a written decision concluding that plaintiff was not disabled.

AR 297-309.

       In his decision, the administrative law judge followed the five-step sequential

evaluation of disability set out by the regulations. 20 C.F.R. § 416.920. At step one, the

administrative law judge found that plaintiff had not engaged in substantial gainful activity

since applying for disability. AR 300. (The record shows that plaintiff started working at

a machine factory in 2014, and worked five hours a day, five days a week. That work did

not qualify as substantial gainful activity because the work was part-time and plaintiff’s

earnings were below the necessary threshold.) At steps two and three, the administrative law

judge found that plaintiff had a number of severe impairments, including a learning

disability, fibromyalgia, left shoulder tendonitis, left knee meniscal tear, obesity, headaches,

asthma, post-traumatic stress disorder, a depressive disorder and generalized anxiety

disorder, but that none of those impairments met or equaled the severity criteria of a listed

impairment. AR 300-01. At steps three and four, the administrative law judge found that

plaintiff had the residual functional capacity to perform sedentary work, with the following

additional limitations:

       frequently reach in all directions with his left arm; and is able to understand,
       carry out, remember and perform simple, routine and repetitive tasks;

                                                3
       involving only simple work-related decisions with the ability to adapt only to
       routine work place changes.

AR 303. At steps four and five, the administrative law judge determined that plaintiff had

no past relevant work, but that based on vocational expert testimony, plaintiff could perform

a significant number of jobs in the national economy. AR 308-09. The administrative law

judge identified the jobs of addresser, final assembler and document preparer. AR 309.

       In November 2018, the appeals council denied plaintiff’s request for review, AR 1-4,

making the administrative law judge’s decision the final decision of the commissioner.

Plaintiff then filed this lawsuit under 42 U.S.C. § 405(g).



                                          OPINION

       In reviewing the administrative law judge’s decision, the court’s role is to determine

whether the decision denying benefits is supported by “substantial evidence.” 42 U.S.C. §

405(g); Indoranto v. Barnhart, 374 F.3d 470, 473 (7th Cir. 2004). “Substantial evidence”

means “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014) (citations omitted). “The

administrative law judge must identify the relevant evidence and build a ‘logical bridge’

between that evidence and the ultimate determination.” Id. See also Briscoe ex rel. Taylor

v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005) (“[T]he ALJ must . . . explain his analysis

of the evidence with enough detail and clarity to permit meaningful appellate review.”).

       Plaintiff’s mother drafted a brief in support of plaintiff’s appeal, but the brief does not

identify clearly any specific error in the administrative law judge’s decision or explain why

                                                4
plaintiff believes that the administrative law judge’s decision is unsupported by substantial

evidence. Most of plaintiff’s brief focuses on his mental and physical impairments, without

addressing the administrative law judge’s analysis of these impairments and plaintiff’s

subjective symptoms. Plaintiff’s only specific reference to the administrative law judge’s

decision is the statement that the administrative law judge erred in finding that plaintiff had

missed a medical appointment. However, it is not clear what plaintiff is referring to and, in

any event, the administrative law judge did not rely on plaintiff’s missing an appointment

in finding that he was not disabled.

       The administrative law judge provided a thorough discussion of plaintiff’s medical

treatment history and explained why he did not think plaintiff’s medical and other records

supported his subjective complaints. For example, the administrative law judge stated that

although plaintiff reported that he was significantly impaired by a learning disability,

plaintiff was able to graduate from high school and his intelligence quotient was in the

average range. AR 304. The administrative law judge noted that plaintiff’s post-traumatic

stress and anxiety disorders limited him primarily when he was driving or in a car, though

he was affected at other times as well. AR 300, 305. As for plaintiff’s physical impairments,

the administrative law judge noted that although plaintiff had fibromyalgia, shoulder

tendonitis, knee problems, obesity, headaches and asthma, he was able to treat his pain with

conservative measures, including over-the-counter medications and physical therapy. AR

304-05.    The administrative law judge noted that records from plaintiff’s physical

examinations showed improvement with treatment and did not identify impairments that



                                              5
would cause the level of pain and limitations that plaintiff and his mother described. AR

304-05. The administrative law judge also provided a thorough discussion of all of the

medical opinions in the record and explained what weight he was giving to each opinion.

AR 306-07. Plaintiff has identified no error in the administrative law judge’s evaluation of

the opinions.

       Plaintiff is proceeding without counsel, so I read his submissions generously and I do

not expect the formality that a lawyer’s submissions would have. However, plaintiff has to

present specific arguments showing that the administrative law judge’s decision was

unsupported by substantial evidence. He has failed to identify any reversible error in the

administrative law judge’s decision. Therefore, I will affirm the agency’s decision denying

his benefits and will dismiss this appeal. Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir.

2008) (“The claimant bears the burden of producing medical evidence that supports her

claims of disability.”); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001) (“[W]e

must be able to discern cogent arguments in any appellate brief, even one from a pro se

litigant.”); McLachlan v. Astrue, 392 F. App’x 493, 494 (7th Cir. 2010) (dismissing pro se

appeal because the brief did “not refer to facts in the record or contain an argument

consisting of more than a generalized assertion of error”).




                                             6
                                         ORDER

       IT IS ORDERED that the decision of defendant Andrew Saul, Commissioner of

Social Security, denying benefits to plaintiff Glen A. Perry is AFFIRMED. The clerk of court

is directed to enter judgment in favor of defendant and close this case.



       Entered this 12th day of December, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          BARBARA B. CRABB
                                          District Judge




                                             7
